Citation Nr: 0836255	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-13 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on being housebound.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim.


FINDINGS OF FACT

1.  The veteran's current nonservice-connected disabilities 
are a plate in the head status post head trauma, rated 10 
percent disabling; hypertension, rated as noncompensable; 
Hepatitis C, rated 10 percent disabling, status post 
bilateral inguinal hernia repair, rated as noncompensable, 
depressive disorder, rated 30 percent disabling, and 
degenerative disc disease, lumbar spine, L4-5, L5-S1, rated 
10 percent disabling.  The combined nonservice-connected 
total rating is 50 percent.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is able to care for his daily personal needs 
without assistance from others and is able to protect himself 
from the hazards of daily living.

5.  The veteran does not have one disability ratable as 100 
percent disabling, and another separate disability ratable at 
60 percent disabling.

6.  The veteran is not substantially confined to his house or 
immediate premises as a result of physical or mental 
disability.


CONCLUSION OF LAW

The criteria for a special monthly pension based on aid and 
attendance or housebound status have not been met.  38 
U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 
3.352(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in March 2006 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claims and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in August 2007, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.  Therefore, 
adequate notice was provided to the veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records, and service medical 
records.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim for a special monthly pension.  However, 
the Board finds that the evidence, which reveals that the 
veteran does not portray any symptoms of helplessness as to 
require the regular aid and attendance of another person, is 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less, and is 
not a patient in a nursing home because of mental or physical 
incapacity, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  As post-service 
medical records provide no basis to grant this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

The veteran has not identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Special Monthly Pension Based Upon the 
Need for Regular Aid and Attendance or on Being Housebound

Increased pension is payable to a claimant who has a need for 
regular aid and attendance.  38 C.F.R. § 3.351 (2007).  The 
need for regular aid and attendance means helplessness or 
being so helpless as to require the regular aid and 
attendance of another person.  The claimant will be 
considered to be in need of regular aid and attendance if he 
or she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  See 38 C.F.R. § 3.351(c).

The veteran is claiming entitlement to a special monthly 
pension based upon the need for regular aid and attendance or 
on being housebound.  The RO found in January 2007 that the 
veteran was unemployable due to his level of disability and 
his education and occupational background.  Most recently, 
the veteran's disabilities have been found by the RO to 
include nonservice-connected plate in the head status post 
head trauma, rated 10 percent disabling; hypertension, rated 
as noncompensable; Hepatitis C, rated 10 percent disabling, 
status post bilateral inguinal hernia repair, rated as 
noncompensable, depressive disorder, rated 30 percent 
disabling, and degenerative disc disease, lumbar spine, L4-5, 
L5-S1, rated 10 percent disabling.

The veteran does not complain of blindness or problems 
seeing, and has never claimed entitlement to a special 
monthly pension based specifically on vision problems.  
Additionally, the Board notes that VA outpatient records do 
not state that the veteran is completely blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less.  Thus, the criteria for special monthly 
pension benefits under 38 C.F.R. § 3.351(c)(1) based on 
impairment of vision are not met.

The Board also notes that it is undisputed that the veteran 
is not a patient in a nursing home because of mental or 
physical incapacity.  Therefore, the Board finds that the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(2) are not met.

The Board also finds that the veteran does not qualify for 
special monthly pension on the basis of having a need for 
regular aid and attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).  In making a determination as to whether a 
claimant has a factual need of aid and attendance, 38 C.F.R. 
§ 3.352(a) provides that consideration is to be given to such 
conditions as inability of the claimant to dress or undress 
himself or keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance which by reason of the particular 
disability cannot be done without aid; inability of the 
claimant to feed himself through extreme weakness; inability 
to attend the wants and needs of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  Being bedridden 
will also be a proper basis for allowance of special monthly 
pension.  

VA outpatient treatment records for the period of June 2005 
through December 2006 and February 2007 through September 
2007 were reviewed.  The evidence, however, does not 
establish that the veteran has a need for regular aid and 
attendance under any of the criteria contained in 38 C.F.R. § 
3.352(a).  While the veteran has been treated and seen for 
Hepatitis C, depression, lumbar spine disc disease, and 
multiple complaints of pain and other ailments, there is no 
evidence that the veteran was unable perform self care or 
other activities of daily living.  There is no evidence that 
he is unable keep himself ordinarily clean and presentable; 
that he has frequent need for adjustment of any special 
prosthetic device or orthopedic appliance which by reason of 
the particular disability cannot be done without aid; that he 
has the inability to feed himself through extreme weakness; 
inability to attend the wants and needs of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  There 
is also no evidence that he is bedridden.  

Specifically, during a VA outpatient examination in August 
2007, the veteran was described as ambulating to the 
evaluation room with no apparent difficulties.  He was 
casually, but appropriately dressed and grooming was 
adequate.  Although the veteran was described as having a 
loss of appetite, there was no indication that he was unable 
to feed himself.

The Board finds that the evidence reflects that the veteran 
is currently able to successfully function in his daily 
environment without the need of someone to assist him.  
Therefore, he does not qualify for pension on the basis of 
having a regular need for aid and attendance.

The Board notes, however, that, under 38 C.F.R. § 3.351(d), 
claimants who do not qualify for increased pension based on 
the need for regular aid and attendance, may be paid 
additional pension if the person has a single permanent 
disability rated as 100 percent disabling and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of disability or 
disabilities.  

There is no evidence to indicate that the veteran has two 
separate disabilities which are severe enough to be rated as 
100 and 60 percent disabling.  On the contrary, the evidence 
reflects that veteran's disabilities are moderate in 
severity, with the highest compensable disability rated as 30 
percent disabling.  

The Board also notes that the evidence demonstrates that he 
is not housebound.  There is no indication in VA outpatient 
records that the veteran is housebound, and he was able to 
attend VA outpatient appointments.  In May 2006, the veteran 
stated that he bikes or walks for transportation.  Thus, the 
evidence shows that he is not substantially confined to his 
house or immediate premises as a result of physical or mental 
disability.

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against a finding that the 
veteran is housebound or in need of regular aid and 
attendance, and that the veteran is therefore not entitled to 
special monthly pension based on aid and attendance or 
housebound status under 38 C.F.R. § 3.351.


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance or housebound status is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


